983 F.2d 1057
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Reynolds TURNER, Plaintiff-Appellant,v.FIRST NATIONAL BANK OF MARYLAND;  Sherwood InternationalExport Corporation;  Michael David Kokin;  Thomas G. Hardie;John Keating; Jeremy Tryon, as Director-Trustees of adissolved Maryland corporation, Defendants-Appellees,andAssociated Traders Corporation, Defendant.
No. 90-1492.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 10, 1992Decided:  January 7, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Frank Reynolds Turner, Appellant Pro Se.
Glen Keith Allen, PIPER & MARBURY; George R. Clark, Sheryl Halle Lipman;  William John Hickey, MONTEDONICO, HAMILTON & ALTMAN, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Frank Reynolds Turner appeals from the district court's order dismissing his civil RICO, 18 U.S.C. § 1964(c) (1988), and common law claims.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court that Turner's claims are time barred.  With respect to the civil RICO claim, we also affirm on the district court's alternative reasoning that the complaint failed to allege either a "pattern of racketeering activity,"  see Menasco, Inc. v. Wasserman, 886 F.2d 681 (4th Cir. 1989), or an "enterprise" separate and apart from the pattern of racketeering activity,  see United States v. Tillett, 763 F.2d 628 (4th Cir. 1985).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED